Citation Nr: 1413434	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-44 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a heart disability.    


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 







INTRODUCTION

The Veteran had active military service from January 1965 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affair (VA) Regional Office (RO) in San Diego, California.  

This claim was previously before the Board in June 2013, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

In correspondence received in September 2012, the Veteran withdrew his request for a hearing on this matter.  

New evidence was received by the Board after the issuance of the last statement of the case in November 2013.  However, this new evidence is not relevant to the instant claim; therefore, the Board can proceed with the adjudication of this claim.  

FINDINGS OF FACT

1.  The Veteran did have "brown water" service in Vietnam and is presumed to have been exposed to herbicide agents during his active military service in the Republic of Vietnam.  

2.  The Veteran has not been diagnosed with a disease associated with exposure to certain herbicide agents.  

3.  A heart disability was not manifested during active service, and a heart disability was not manifested within one year of service discharge.  Any current heart disability is not otherwise etiologically related to the Veteran's active service.

CONCLUSION OF LAW

The Veteran's heart disability was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b) 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has a heart disability as a result of service.  For the reasons that follow, the Board finds that the Veteran's heart disability did not manifest during service or to a compensable degree within one year of separation from service and is not related to any incident of service.  The Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Further, where a veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's diagnosed cardiovascular disorder(s) are listed as a chronic disease under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology apply in this case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Presumptive Service Connection for a Heart Condition

The Veteran has a documented history of hypertensive heart disease, valvular heart disease, including a prosthetic valve, and dyspnea, with treatment through private and VA providers.  The first service connection element is well established.  See Hickson.

The Veteran claims that his heart disability is related to service because he was exposed to herbicides in service while in the Republic of Vietnam.  

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A.      § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  "Service in the Republic of Vietnam" includes service in the waters offshore ("brown water") and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii).  

A deferred rating decision dated January 2011 noted that the Veteran's personnel records support a finding that he served in the "brown water" of Vietnam.  

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R.        §§ 3.307(a)(6); 3.309(e).  The following diseases are associated with herbicide exposure for purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, ischemic heart disease [including but not limited to acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina], all chronic B-cell leukemias (including but not limited to hairy cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.

The Board notes that while this appeal was pending, a revision was made to the regulations governing presumptive service connection for herbicide exposed veterans.  Effective August 31, 2010, VA published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e) to establish presumptive service connection for ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina). 75 Fed. Reg. 53,202 (August 31, 2010).  The notice of final rulemaking states clearly that diseases that do not result in oxygen deficiency in the muscles of the heart such as peripheral arterial disease are not included in the definition of ischemic heart disease.  Id., at 53,204; see also 38 C.F.R. § 3.309(e), Note 3 (2013).  Similarly, the rulemaking indicates that only those conditions directly affecting the oxygen supply in the muscles of the heart are covered by the presumption.  Id.

Claims based on Agent Orange exposure are unique in that entitlement is based on an analysis of scientific evidence, ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange Act of 1991 (in part) directed the Secretary of Veteran Affairs to enter into an agreement with the National Academy of Science (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure. 

Whenever the Secretary determines that a positive association exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he must publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of NAS reports and all other sound medical and scientific information and analysis available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c). 

The Secretary has reiterated that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See 75 Fed. Reg. 32,540 (June 8, 2010).  Based on the NAS committee report, Veterans and Agent Orange: Update 2008, the Secretary added additional disorders to the list of those for which the presumption of service connection is available.  See 75 Fed. Reg. 52,303 (Aug. 31, 2010).  Additional amendments have been enacted and public notices provided based on Veterans and Agent Orange: Update 2010.  See 75 Fed. Reg. 81,332 (Dec. 27, 2010); 77 Fed. Reg. 47,924 (Aug. 10, 2012); 78 Fed. Reg. 54,763 (Sept. 6, 2013).

In March 2013, the Board remanded the Veteran's claim for an opinion as to whether the Veteran's heart condition could be considered as ischemic heart disease.  In March 2013, the Board received a medical opinion from the VA stating " [b]ased on the statements that the [V]eteran made to me that he never had a heart attack, and a normal adenosine MIBI in 2004, it is my opinion that there is insufficient evidence to warrant a diagnosis or residual of ischemic heart disease."  
Based upon the medical opinion of the VA examiner that the Veteran's current heart condition is not ischemic heart disease, the Veteran's claim for service connection on a presumptive basis must be denied.  38 C.F.R. 3.309(e).  The preponderance of the evidence does not support presumptive service connection ischemic heart disease and the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b). 

Direct Service Connection for a Heart Condition

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board will now turn to address the Veteran's heart condition on a direct service connection basis.  

The Veteran claims service connection for a heart disability.  As noted above, the Veteran has been diagnosed with hypertensive heart disease, to include valvular heart disease.  

According to a statement submitted by the Veteran in support of his claim in November 2008, he had heart disease at the time of enlistment.  However, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002).  The term "noted" denotes only such conditions that are recorded in examination reports.  38 C.F.R. § 3.304(b)(1) (2013).  According, to the Veteran's service treatment records there is no evidence of any heart conditions at the time of entry into active service.  A review of the January 1965 Report of Medical Examination completed at the time of the Veteran's enlistment states that his heart was normal upon clinical evaluation.  On the Veteran's January 1965 Report of Medical History completed at enlistment and signed by the Veteran, he denied any history of pain or pressure in chest, palpitation or pounding heart, and high or low blood pressure.  Therefore, the presumption of soundness attaches.  39 U.S.C.A. § 1111.  

The January 1969 Report of Medical Examination completed at the Veteran's separation states that his heart was normal upon clinical evaluation.  Additionally, service treatment notes reveal no treatment or diagnosis of a heart condition during service and there is no pre-service medical evidence of record to support the Veteran's contention that he had heart disease prior to service.  The Board there finds the Veteran did not suffer from a chronic heart condition during active service.  

Furthermore, the record does not show, nor did the Veteran assert through lay statements, that he received any treatment for, or experienced any symptomatology of, a heart disorder for well over one year following service separation.  Turning to a review of the Veteran's post service record, the first evidence available that the Veteran suffered from a heart condition is in December 2007, a period of more than 37 years after the Veteran separated from service.  

In August 1992, the Veteran was admitted to University of California San Diego Medical Center where he received treatment for lower back pain.  At this time the Veteran's heart examination showed a regular heart rate and rhythm with a split S1, S2 without murmurs.  

In July 2003, the Veteran had a sonogram completed on his heart at the VA Medical Center in San Diego.  The impression by the examiner was that his left ventricle, left atrium, right ventricle, right atrium were all normal.  His left ventricular systolic function was normal.  The left ventricle had concentric hypertrophy, but the aortic, mitral, pulmonic, tricuspid valve were all normal.  

In 2007, the Veteran presented at Mercy Hospital for a follow up for his back condition.  At this time, there was an examination done of his heart and the impression was that he had a regular heart rate and rhythm without murmurs or rubs.  

The Veteran had a VA examination in March 2011 to obtain a current diagnosis of his heart disability.  The Veteran stated that he had no known history of a heart attack.  The Veteran had an echocardiogram performed in December 2007 that showed aortic insufficiency with ejection fraction of 55% and concentric LVH with LV dilation.  The examiner stated that there was no objective evidence that the Veteran ever had cardiac trauma, cardiac neoplasm, myocardial infarction, rheumatic fever, heart rhythm disturbances, congestive heart failure, other heart diseases, angina, dizziness, syncope or fatigue.  The Veteran does have a positive history of hypertension, hypertensive heart disease, valvular heart disease to include a prosthetic valve, and dyspnea, which requires continuous medication.  The examiner's finding was that there was no evidence of acute cardiopulmonary disease and the Veteran was diagnosed with hypertensive heart disease and aortic insufficiency.  

Given the facts and evidence of record, the Board finds that the Veteran did not suffer from symptomatology related to his heart disorder continuously since service and, therefore, service connection is not warranted under the provisions of 38 C.F.R. § 3.303(b).  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's diagnosed heart disorder and his period of active service.  The preponderance of the evidence is against this aspect of the appellant's claim.  The evidence of record does not support a finding that there is a nexus between the Veteran's current condition and his active service.   Further, although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a heart disorder as directly related to the Veteran's period of active duty service.  The benefit of the doubt rule does not apply. See 38 U.S.C.A. § 5107.
Duties to Assist and Notify 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran received notification prior to the initial unfavorable agency decision through a March 2009 letter.  The Veteran's claim was subsequently readjudicated, most recently in a November 2013 supplemental statement of the case.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2013).  

Service treatment records have been associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained, including records related to the Veteran's Social Security Administration disability benefits.  The Veteran did identify records at the Oakland General Hospital, USCD Medical Center and with Dr. Charlie Long San Diego Police Department, but the Veteran did not provide authorizations and consents for the VA to request records from these providers on his behalf.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in obtaining records has been satisfied.  See 38 C.F.R. § 3.159(c)(4).  

The Veteran was afforded a VA examination in March 2011 for his heart disability relating to his presumptive service connection claim regarding his exposure to Agent Orange, with an opinion on ischemic heart disease obtained in March 2013.    See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The VA examination was factually informed, medically competent and responsive to the issue.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

A VA examination on the etiology of the Veteran's heart disability in conjunction with his direct service connection claim was not provided, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is no persuasive evidence that the currently diagnosed heart disability may be related to an in-service incident or injury.


ORDER

Entitlement to service connection for a heart disability is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


